19-01383-mkv         Doc 1      Filed 11/06/19       Entered 11/06/19 13:44:12         Main Document
                                                    Pg 1 of 10



TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Albert Togut
Neil Berger
Jared C. Borriello

Attorneys for
the Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- x
In re:                                                               :
                                                                     :   Chapter 7
CHOWAIKI & CO. FINE ART LTD.,                                        :
                                                                     :   Case No. 17-13228 (MKV)
         Debtor.                                                     :
-------------------------------------------------------------------- x
ALBERT TOGUT, Not Individually But Solely In :
His Capacity as Chapter 7 Trustee of the Estate of :
Chowaiki & Co. Fine Art Ltd.,                                        :
                                                                     :
         Plaintiff,                                                  :
                                                                     :   Adv. Pro. No. 19-_____ (MKV)
                           v.                                        :
                                                                     :
HELLY NAHMAD GALLERY INC.                                            :
                                                                     :
         Defendant.                                                  :
-------------------------------------------------------------------- x

                                                COMPLAINT

                 Albert Togut, not individually but solely in his capacity as Chapter 7

Trustee (“Plaintiff” or the “Trustee”) of the estate of the above-captioned debtor

Chowaiki & Co. Fine Art Ltd. (the “Debtor”), by his attorneys, Togut, Segal & Segal

LLP, hereby submits this complaint (the “Complaint”) to avoid and recover a transfer

made by the Debtor to, or for the benefit of, Helly Nahmad Gallery Inc. (the

“Defendant”), and alleges the following facts and claims upon information and belief
19-01383-mkv       Doc 1   Filed 11/06/19    Entered 11/06/19 13:44:12      Main Document
                                            Pg 2 of 10


based on reasonable due diligence in the circumstances of the Debtor’s case and the

documents and information presently available to the Trustee:

                              SUMMARY OF THE ACTION

              1.      The Trustee seeks a money judgment relating to the avoidable

transfer identified on Exhibit A attached hereto that was made by the Debtor to, or for

the benefit of, the Defendant during the ninety (90) day period preceding the

commencement of the Debtor’s bankruptcy case (the “Avoidable Transfer”).

              2.      The Trustee seeks entry of a judgment against the Defendant:

(i) avoiding (a) pursuant to 11 U.S.C. (the “Bankruptcy Code”) § 547(b), the Avoidable

Transfer to, or for the benefit of, the Defendant, or, in the alternative, subject to proof,

(b) pursuant to Bankruptcy Code § 548(a)(1)(B) any transfers that may have been

fraudulent transfers; (ii) pursuant to Bankruptcy Code § 550(a), directing the Defendant

to pay to the Debtor an amount to be determined at trial that is not less than the amount

of the Avoidable Transfer, plus interest and costs; and (iii) pending such payment,

disallowing any claim of the Defendant against the Debtor pursuant to Bankruptcy

Code § 502 (a)–(j) (“Section 502”).

              3.      To the extent that the Defendant has filed a proof of claim in the

Debtor’s case or has otherwise requested payment from the Debtor’s estate (collectively,

the “Claims”), this Complaint is not intended to be, nor should it be construed as, a

waiver of the Trustee’s right to object to the Claims for any reason including, but not

limited to, section 502 of the Bankruptcy Code, and such rights are expressly reserved.

                                       THE PARTIES

              4.      Plaintiff is the Chapter 7 trustee of the Debtor.




                                               2
19-01383-mkv       Doc 1   Filed 11/06/19    Entered 11/06/19 13:44:12   Main Document
                                            Pg 3 of 10


              5.      The Debtor is a New York corporation which, prior to the Petition

Date (defined below), operated an art gallery at premises located at 500 Park Avenue,

Unit 16C, New York, New York (the “Premises”).

              6.      The Defendant is a New York corporation with a place of business

at 975 Madison Avenue, New York, New York.

                              JURISDICTION AND VENUE

              7.      The United States Bankruptcy Court for the Southern District of

New York (the “Bankruptcy Court” or the “Court”) has jurisdiction over this adversary

proceeding pursuant to 28 U.S.C. §§ 157 and 1334 and the United States District Court

for the Southern District of New York’s Amended Standing Order of Reference, M-431

dated January 31, 2012, which refers such proceedings to the Bankruptcy Court.

              8.      This adversary proceeding is commenced pursuant to sections

105(a), 502, 547, 550 and 551 of the Bankruptcy Code, Rules 3007, 6009 and 7001 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

              9.      This adversary proceeding is a core proceeding under 28 U.S.C. §§

157(2)(A), (B), and (O), and this Court has jurisdiction to hear and to determine this

proceeding and to enter a final order and judgment. In the event that this Court or any

other Court finds any part of this adversary proceeding to be “non-core,” this Court has

non-core concurrent jurisdiction over this proceeding under 28 U.S.C. § 1334 because

the relief sought herein relates to the Debtor’s bankruptcy case and will have a material

impact on the administration of the Debtor’s estate (the “Estate”).

              10.     Plaintiff consents to entry of final orders and judgments by this

Court in this adversary proceeding pursuant to Bankruptcy Rule 7008. Plaintiff also

consents to entry of final orders or judgment by this Court if it is determined that this



                                               3
19-01383-mkv      Doc 1   Filed 11/06/19    Entered 11/06/19 13:44:12    Main Document
                                           Pg 4 of 10


Court, absent consent of the parties, cannot enter final orders on judgements consistent

with Article III of the United States Constitution.

              11.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409 because

this adversary proceeding arises in and is related to the Debtor’s bankruptcy case

pending in this Court.

                               FACTUAL ALLEGATIONS

   A. The Debtor’s Bankruptcy Case

              12.    On November 13, 2017 (the “Petition Date”), the Debtor filed a

voluntary petition for relief under Chapter 7 of the Bankruptcy Code in this Court

[Docket No. 1].

              13.    On November 14, 2017, Albert Togut was appointed Chapter 7

interim trustee of the Debtor; he duly qualified and is acting as Trustee of the Debtor

and the Estate.

   B. The Preferential Transfer

              14.    On November 27, 2017, the Debtor filed its schedules of assets and

liabilities (the “Schedules”) and Statement of Financial Affairs, which include a list of

works of art and certain claimants associated with them [Docket Nos. 7-8].

              15.    During the ninety (90) days before the Petition Date, that is

between August 15, 2017 through and including November 13, 2017 (the “Preference

Period”), the Debtor continued to operate its business affairs, including the transfer of

property, either by checks, cashier checks, wire transfers, ACH transfers, direct deposits

or otherwise to certain entities, including the Defendant.

              16.    During the course of their relationship, the Debtor and the

Defendant entered into agreements, evidenced by invoices, communications and other



                                              4
19-01383-mkv     Doc 1     Filed 11/06/19    Entered 11/06/19 13:44:12       Main Document
                                            Pg 5 of 10


documents (collectively, the “Agreements”), pursuant to which the Debtor and the

Defendant conducted business with one another.

              17.      Plaintiff seeks to avoid the transfer of an interest in any of the

Debtor’s property made by Debtor to the Defendant during the Preference Period.

                      COUNT I - TO AVOID PREFERENTIAL
                    TRANSFERS PURSUANT TO 11 U.S.C. § 547(b)

              18.      Plaintiff repeats, reiterates and realleges each of the foregoing

allegations of this Complaint as if fully set forth herein.

              19.      During the Preference Period, the Debtor made a transfer to, or for

the benefit of, the Defendant in the amount set forth in Exhibit A, which is incorporated

by reference herein.

              20.      During the Preference Period, the Defendant was a creditor of the

Debtor within the meaning of section 547(b)(1) of the Bankruptcy Code at the time of

the Avoidable Transfer by virtue of supplying goods, services and/or loans for which

the Debtor was obligated to pay.

              21.      The Avoidable Transfer was a transfer of an interest in the Debtor’s

property.

              22.      According to the Debtor’s books and records, the Avoidable

Transfer was made to, or for the benefit of, the Defendant because the Avoidable

Transfer either reduced or fully satisfied a debt or debts then owed by the Debtor to the

Defendant.

              23.      The Avoidable Transfer was made for or on account of antecedent

debts owed by the Debtor and described in Exhibit B.




                                               5
19-01383-mkv     Doc 1    Filed 11/06/19    Entered 11/06/19 13:44:12     Main Document
                                           Pg 6 of 10


              24.    The Avoidable Transfer was made while the Debtor was insolvent.

The Trustee is entitled to the presumption of insolvency for the Avoidable Transfer

made during the Preference Period pursuant to section 547(f) of the Bankruptcy Code.

              25.    Further, as evidenced by, among other things: (i) the Petition;

(ii) the Schedules; and (iii) the proofs of claim that have been filed against the Estate,

the Debtor’s liabilities exceeded the value of the Debtor’s assets during the Preference

Period.

              26.    Plaintiff estimates that Debtor’s general unsecured creditors will

receive less than full value on account of their allowed claims against the Estate.

              27.    The Avoidable Transfer was made on or within ninety (90) days

prior to the Petition Date.

              28.    The Avoidable Transfer enabled the Defendant to receive more

than it would receive if (a) the Debtor’s case were under Chapter 7 of the Bankruptcy

Code, (b) the Avoidable Transfer had not been made, and (c) the Defendant received

payment of such debt to the extent provided by the provisions of the Bankruptcy Code.

              29.    The Defendant was either the initial transferee of the Avoidable

Transfer, the entity for whose benefit the Avoidable Transfer was made, or was the

immediate or mediate transferee of the initial transferee receiving the Avoidable

Transfer.

              30.    By reason of the foregoing, the Avoidable Transfer should be

avoided and set aside as a preferential transfer pursuant to section 547(b) of the

Bankruptcy Code.




                                              6
19-01383-mkv     Doc 1    Filed 11/06/19    Entered 11/06/19 13:44:12       Main Document
                                           Pg 7 of 10


                        COUNT II - TO AVOID FRAUDULENT
                      TRANSFERS PURSUANT TO 11 U.S.C. § 548

              31.    Plaintiff repeats, reiterates and realleges each of the foregoing

allegations of this Complaint as if fully set forth herein.

              32.    The Avoidable Transfer was made within two (2) years prior to the

Petition Date.

              33.    The Avoidable Transfer was made to, or for the benefit of, the

Defendant.

              34.    Subject to proof, Plaintiff pleads, in the alternative, that to the

extent that the Defendant demonstrates that the Avoidable Transfer was not on account

of an antecedent debt or was a prepayment for goods and/or services, the Debtor did

not receive reasonably equivalent value in exchange for the Avoidable Transfer because

(a) the value of the services and/or goods received was in fact less than the Avoidable

Transfer, and (b) the Debtor was: (i) insolvent on the date of the Avoidable Transfer or

became insolvent as a result of the Avoidable Transfer; (ii) engaged in business or a

transaction for which any property remaining with the Debtor was unreasonably small

capital at the time of, or as a result of, the Avoidable Transfer; or (iii) intended to incur,

or believed that it would incur, debts that would be beyond its ability to pay as such

debts matured (the “Potentially Fraudulent Transfers”).

              35.    By reason of the foregoing, the Avoidable Transfer should be

avoided and set aside as a fraudulent transfer.

                       COUNT III - TO RECOVER AVOIDABLE
                      TRANSFERS PURSUANT TO 11 U.S.C. § 550

              36.    Plaintiff repeats, reiterates and realleges each of the foregoing

allegations of this Complaint as if fully set forth herein.



                                              7
19-01383-mkv     Doc 1    Filed 11/06/19    Entered 11/06/19 13:44:12      Main Document
                                           Pg 8 of 10


              37.     Plaintiff is entitled to avoid the Avoidable Transfer pursuant to

section 547(b) of the Bankruptcy Code, or, alternatively, the Potentially Fraudulent

Transfer (together, the “Transfer”) pursuant to section 548 of the Bankruptcy Code.

              38.     The Defendant was the initial transferee of the Transfer, the

immediate or mediate transferee of such initial transferee, or the person for whose

benefit the Transfer was made.

              39.     Pursuant to section 550(a) of the Bankruptcy Code, Plaintiff is

entitled to recover from the Defendant an amount to be determined at trial that is not

less than the total amount of the Transfer, plus interest thereon to the date of payment

and the costs of this action.

                            COUNT IV - TO DISALLOW
                       CLAIMS PURSUANT TO 11 U.S.C. § 502(d)

              40.     Plaintiff repeats, reiterates and realleges each of the foregoing

allegations of this Complaint as if fully set forth herein.

              41.     The Defendant is an entity from which property is recoverable

under section 550 of the Bankruptcy Code.

              42.     The Defendant was the initial transferee of the Transfer, the

immediate or mediate transferee of such initial transferee, or the person for whose

benefit the Transfer was made.

              43.     The Defendant has not paid to Plaintiff the amount of the Transfer,

or turned over such property to Plaintiff, for which the Defendant is liable under

section 550 of the Bankruptcy Code, despite written demand by Plaintiff to the

Defendant to do so.




                                              8
19-01383-mkv    Doc 1   Filed 11/06/19    Entered 11/06/19 13:44:12    Main Document
                                         Pg 9 of 10


             44.    Pursuant to section 502(d) of the Bankruptcy Code, any and all

Claims of the Defendant and/or its assignee, against the Estate, or the Debtor, must be

disallowed until such time as the Defendant pays to Plaintiff all amounts sought herein.

             WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests

that this Court enter judgment against the Defendant:

             a) avoiding the Transfer pursuant to section 547(b) of the
                Bankruptcy Code, or, in the alternative, pursuant to section 548
                of the Bankruptcy Code;

             b) pursuant to section 550(a) of the Bankruptcy Code, directing the
                Defendant to pay to Plaintiff an amount to be determined at
                trial that is not less than the full amount of the Transfer, plus
                interest and costs;

             c) disallowing any Claim of the Defendant pursuant to
                section 502(d) of the Bankruptcy Code;

             d) awarding pre-judgment interest at the maximum legal rate
                running from the date of the Plaintiff’s first demand to return
                the Transfer to the date of judgment with respect to this
                Complaint (the “Judgment”) herein;

             e) awarding post-judgment interest at the maximum legal rate
                running from the date of the Judgment until the date the
                Judgment is paid in full, plus costs;




                                            9
19-01383-mkv   Doc 1   Filed 11/06/19     Entered 11/06/19 13:44:12     Main Document
                                        Pg 10 of 10


           f) requiring the Defendant to pay forthwith the amount of the
              Judgment; and

           g) granting Plaintiff such other and further relief as the Court
              deems just and proper




Dated: New York, New York
       November 6, 2019

                                         ALBERT TOGUT, not individually but
                                         solely in his capacity as Chapter 7 Trustee,
                                         By his Attorneys,
                                         TOGUT, SEGAL & SEGAL LLP
                                         By:


                                         /s/Albert Togut
                                         ALBERT TOGUT
                                         NEIL BERGER
                                         JARED C BORRIELLO
                                         One Penn Plaza
                                         New York, New York 10119
                                         (212) 594-5000




                                           10
